Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him of rape in the first degree and five counts of sodomy in the first degree, stemming from the sexual abuse of his children. He contends that his global retrograde amnesia precluded him from remembering any of the incidents underlying the charges and that County Court did not follow the required procedures in determining that he received a fair trial (see, People v Francabandera, 33 NY2d 429, 433, citing Wilson v United States, 391 F2d 460). We disagree. Upon our review of the record, we conclude that the court properly considered all the circumstances, and we conclude that defendant received a fair trial (see, People v Wright, 105 AD2d 1088).
We reject defendant’s contention that the court erred in limiting the cross-examination of defendant’s eldest son concerning a prior bad act and in denying defendant’s motion to strike the son’s testimony after the son had invoked the Fifth Amendment. The court did not abuse its discretion in limiting the cross-examination of defendant’s son (see, People v Duffy, 36 NY2d 258, 262-263, mot to amend remittitur granted 36 NY2d 857, cert denied 423 US 861), nor was defendant prejudiced thereby (see, People v Chin, 67 NY2d 22, 29, quoting United States v Brown, 634 F2d 819, 825-826, reh denied 640 F2d 385).
Finally, upon our review of the record, we conclude that the sentence is neither unduly harsh nor severe. (Appeal from Judgment of Oneida County Court, Buckley, J.—Rape, 1st Degree.) Present—Green, J. P., Pine, Wisner, Balio and Fallon, JJ.